t c memo united_states tax_court angela schwimmer petitioner v commissioner of internal revenue respondent docket no filed date robert d howard for petitioner catherine r chastanet and peggy gartenbaum for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in and additions to petitioner and her husband martin j schwimmer’s martin’s joint and federal income taxes as follows additions to tax sec sec sec sec year deficiency b b b dollar_figure big_number dollar_figure --- big_number big_number big_number --- dollar_figure big_number --- big_number big_number --- --- --- dollar_figure big_number big_number percent of interest due on portion of underpayment attributable to fraud unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner in general does not contest the correctness of respondent's determinations regarding the amounts of the income_tax deficiencies nor the additions to tax for fraud and for substantial_underpayment of income_tax petitioner however contends that she qualifies as an innocent spouse with regard to the income_tax deficiencies and to all additions to tax alternatively petitioner contends that the fraud on which the additions to tax under sec_6653 are based is attributable solely to martin findings_of_fact some of the facts have been stipulated and are so found martin and petitioner filed separate petitions regarding the above income_tax deficiencies and additions to tax at the time petitioner filed her petition she resided in kings point new york on date an order and decision was entered with respect to martin's petition wherein the court found that martin was liable for all income_tax deficiencies and all additions to tax determined by respondent martin's and petitioner's education and business activity martin has a bachelor’s degree in public accounting a master's degree in public administration and a ph d in accounting martin has been a college professor of economics a financial consultant an investment adviser to a pension_plan owner of at least seven real_estate and leasing business ventures owner of a roy rogers restaurant franchise and generally a wealthy businessman throughout most of the 1970's and 1980's martin controlled numerous stock brokerage accounts in his individual name in petitioner's individual name and in his and petitioner’s joint names martin annually engaged in numerous stock transactions involving hundreds of thousands of dollars petitioner has a college degree and a master's degree in speech pathology and audiology except for a brief teaching career and an occasional job as a substitute teacher petitioner has not worked outside the home and petitioner’s primary occupation has been as a mother and homemaker petitioner had only minimal involvement in martin's business and investment ventures martin did not discuss his business ventures or the family's financial affairs with petitioner martin never referred to petitioner as his business partner or employee and martin discouraged his business associates and contacts from discussing business when petitioner was present on records of a number of martin's business ventures petitioner was nominally designated as a corporate officer and was vested with authority to sign checks and business documents petitioner however in these instances was designated as an officer and held signatory authority only as a convenience to martin petitioner performed no meaningful duties for or on behalf of any of martin’s businesses and investments with regard to martin’s stock trading activity martin engaged in this activity independently without petitioner’s involvement or participation martin made all decisions regarding the stock transactions for the roy rogers restaurant franchise that martin owned petitioner did write some checks to pay bills but only those that martin and or his manager had identified and directed petitioner to pay during through martin acted as an investment adviser for first united fund ltd first united an investment firm that provided employee_benefit_plan services and investment advice to labor unions in one of martin's controlled partnerships made a dollar_figure payment representing a contribution into a split-funded defined benefit retirement_plan trust pursuant to the plan life_insurance policies on martin's and petitioner's lives were to be purchased and funds were to be deposited into a separate investment account to be invested at the discretion of martin the plan's trustee and administrator martin and petitioner as participants in the plan were each a beneficiary on each other's life_insurance policies and were entitled to retirement benefits upon reaching retirement age before martin and petitioner reached retirement age or received any benefits all assets of the plan's trust were forfeited to the u s government as described below martin's embezzlement activity during and martin and a co- conspirator taking advantage of their relationship with first united illegally transferred in excess of dollar_figure million from the bank accounts of two labor unions’ employee_benefit_plan trusts to private bank accounts for the personal_use of martin and his co-conspirator in june of martin was indicted for racketeering embezzlement unlawful acceptance of pension kickbacks conspiracy to defraud the u s government and income_tax evasion on date martin and his co-conspirator were convicted of racketeering unlawful acceptance of pension_plan kickbacks embezzlement of employee_benefit_plan funds conspiracy to defraud the u s government and income_tax evasion for and in connection with the scheme to embezzle from the pension funds in martin entered into a forfeiture agreement under which martin forfeited to the u s government various assets that were regarded as acquired by martin with embezzled funds the amount of funds realized by the u s government upon liquidation of these assets is not found in the record also in martin transferred title in the kings point residence from his and petitioner's names to just petitioner's name in various assets of martin that had not been acquired by martin with embezzled funds were sold and a total of dollar_figure was realized from such sale and credited towards satisfying martin’s obligation under the forfeiture agreement in as a result of his conviction martin was sentenced to imprisonment for years fined dollar_figure million and ordered to under the forfeiture agreement and pursuant to u s c the following assets were regarded as acquired by martin with embezzled funds and were forfeited by martin to the u s government marketable_securities precious gems interests in retirement_plan and trust of the above-referenced defined_benefit_plan rolls royce mercedes benz corvette buick honda motorcycle loans receivable from various entities shares of stock in various corporations and various limited_partnership interests pay a forfeiture penalty of dollar_figure million to the u s government as well as other penalties also in martin began serving his 10-year term in a minimum security prison in allenwood pennsylvania allenwood in martin escaped from allenwood and was arrested with cocaine in his possession at the time of trial in this case martin was in prison in florida and under indictment for illegal possession of cocaine at no time was petitioner involved in any way in martin's embezzlement activity petitioner had no knowledge of martin's embezzlement activity until martin was criminally prosecuted therefor petitioner did not have signatory authority on the bank accounts into which the embezzled funds were transferred and petitioner derived no benefit from the embezzled funds a large portion of martin's share of the embezzled funds appears to have been invested in speculative securities martin did not maintain the bookkeeping and paperwork associated with these speculative_investments in his and petitioner's home the investments and securities owned by martin as of date were forfeited to the u s government on that date pursuant to the forfeiture agreement signed the same day martin and petitioner's marriage and lifestyle martin and petitioner married when petitioner was years of age at the time of trial martin and petitioner had been married for years petitioner has never been legally_separated or divorced from martin from their marriage martin and petitioner have two daughters upon their marriage in martin and petitioner took a week honeymoon to europe in martin purchased for the family a lavish residence in kings point new york between and martin paid for extensive interior decorating and landscaping of this residence and property in the family residence petitioner occasionally hosted social activities for martin’s clients and business associates and petitioner answered the telephone to take business messages for martin in no other way did petitioner participate in martin's business affairs martin purposefully and autocratically kept petitioner out of his office and uninformed of his business and financial affairs and of the family finances throughout the 1970's martin and petitioner vacationed approximately four to five times a year in locations such as club med martinique and aruba during through the years in issue martin and petitioner and their family traveled less frequently than in prior years in martin purchased for himself a rolls royce in he purchased a mercedes benz for petitioner by martin estimated his net_worth to be in excess of dollar_figure million in one of petitioner's daughters developed a serious ear condition that resulted in the daughter's losing her hearing undergoing several ear surgeries and becoming severely learning disabled in petitioner's other daughter was diagnosed as having scoliosis which required treatment with full body braces and constant therapy petitioner’s primary activity during the years in issue was the care of her two daughters prior to petitioner frequently received a number of expensive items of jewelry from martin and from other members of her family during the years in issue petitioner received no new items of jewelry in martin purchased for himself a corvette and in martin purchased for himself a honda motorcycle martin did not permit petitioner to drive either of these two vehicles and martin purchased no cars for petitioner during the years in issue martin and petitioner did not own any boats and did not belong to any country clubs their children generally attended public schools during through including the years in issue martin and petitioner’s marital and family lifestyle remained affluent but during the years in issue their lifestyle was not as affluent as in prior years on occasion petitioner inquired of martin as to the amount of his income and as to the family’s annual living_expenses martin responded with vague and general answers and refused to provide any specific information to petitioner martin and petitioner's joint income_tax returns and respondent's audits for years prior to and for and martin and petitioner filed joint federal_income_tax returns it is not clear from the record who prepared the joint federal_income_tax returns filed by martin and petitioner for years prior to for and martin prepared the returns for and an accounting firm prepared the returns with the assistance of martin after the tax returns for each year were prepared martin presented the returns to petitioner for her signature without giving petitioner any realistic opportunity to review the returns presenting petitioner with the returns only after they had been prepared and insisting that she sign the returns immediately this was martin's general practice with regard to all documents signed by petitioner the schedule below reflects martin and petitioner's joint federal_income_tax liabilities for through as reported on their returns year tax_liability dollar_figure big_number -0- big_number -0- -0- on martin and petitioner's joint federal_income_tax returns for and none of the funds embezzled by martin were reported martin claimed on his and petitioner's joint federal_income_tax return a deduction of dollar_figure reflecting the above- referenced contribution into a keogh_plan for years prior to martin and petitioner were audited three times by respondent regarding their federal_income_tax liabilities including for a detailed line-by-line audit under respondent’s taxpayer_compliance_measurement_program tcmp each of these audits was resolved with minimal adjustments one or more of such adjustments were in martin and petitioner's favor at the conclusion of the tcmp audit for petitioner was correctly informed by martin that respondent had made no adjustment to their joint federal_income_tax return after an audit of martin and petitioner’s joint federal_income_tax returns for through respondent charged martin with receipt of unreported embezzlement income as follows year embezzlement income dollar_figure big_number big_number big_number big_number respondent also disallowed for the claimed dollar_figure keogh deduction the schedule below reflects the taxable_income as reflected by martin and petitioner on their joint federal_income_tax returns for through and the corrected taxable_income as determined by respondent as a result of the omitted embezzlement income the disallowed keogh deduction and other adjustments year taxable_income reported corrected taxable_income dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number respondent further determined additions to tax for fraud for each year based on the above omitted embezzlement income and respondent determined the addition_to_tax for fraud for also petitioner has conceded certain other adjustments and petitioner acknowledges that should petitioner be found eligible for innocent spouse treatment a rule computation is required with regard to the conceded adjustments on the basis of the disallowed dollar_figure claimed keogh deduction respondent attributed the alleged fraud for each year not just to martin but also to petitioner opinion generally married taxpayers filing joint federal_income_tax returns are treated as jointly and severally liable for taxes reported due on their combined income and for additions to tax relating thereto sec_6013 because joint_and_several_liability may produce hardship for an innocent spouse whose marriage partner received substantial unreported income congress enacted sec_6013 as amended in sec_6013 provides innocent spouse relief from joint_and_several_liability for a taxpayer who filed a joint income_tax return and who establishes the following that a substantial_understatement of tax resulted from a grossly erroneous item attributable to the other spouse that in signing the return the taxpayer did not know or have reason to know of the understatement and that in light of all of the facts and circumstances it would be inequitable to hold the innocent spouse liable for the resulting deficiency sec_6013 992_f2d_1256 2d cir affg tcmemo_1992_228 respondent concedes that the embezzlement income that martin received constitutes a grossly erroneous item for each year and that it is attributable only to martin for purposes of sec_6013 respondent however contends that petitioner had reason to know of the embezzlement income and that it would not be inequitable to hold petitioner liable for the income_tax deficiencies and additions to tax relating to the embezzlement income with regard to the dollar_figure claimed keogh deduction respondent concedes that dollar_figure thereof represents an allowable deduction on martin and petitioner's joint federal_income_tax return with regard to the application of the innocent spouse provision to the dollar_figure balance of the claimed keogh deduction that is to be disallowed respondent concedes that the dollar_figure constitutes a grossly erroneous item respondent however contends that the dollar_figure is attributable not only to martin but also to petitioner that petitioner had reason to know of the erroneous deduction and the circumstances surrounding the transaction giving rise to the claimed deduction and that it would not be inequitable to hold petitioner liable for the income_tax deficiencies and additions to tax relating to the disallowed dollar_figure claimed keogh deduction generally an item on a return will be regarded as not attributable to a spouse if he or she was not involved in the activity giving rise to the item 20_f3d_1128 11th cir citing sturm v commissioner t c memo affg tcmemo_1993_17 with regard to the first element of the innocent spouse provision namely whether the item in question is attributable only to the other spouse petitioner whose testimony generally we regard as credible did not recall even knowing of the existence of the defined_benefit_plan and the life_insurance policies no evidence indicates to the contrary petitioner derived no actual benefit from either the defined_benefit_plan or the life_insurance and the defined_benefit_plan and the life_insurance policies were forfeited under the forfeiture agreement we conclude that for purposes of the grossly erroneous requirement of the innocent spouse provision the dollar_figure erroneously claimed keogh deduction is attributable solely to martin and not to petitioner with regard to the second element of the innocent spouse provision namely whether the claimed innocent spouse had reason to know of the understatement among the factors that are generally relevant are the following the alleged innocent spouse's level of education the alleged innocent spouse's involvement in the relevant business and financial affairs the presence of expenditures that appear lavish or unusual when compared to the taxpayer’s and the family’s level of income standard of living and spending patterns in prior years and the culpable spouse's evasiveness and deceit concerning the couple's finances see 53_f3d_523 2d cir affg in part and revg in part tcmemo_1993_549 hayman v commissioner supra pincite citing 930_f2d_585 8th cir and 887_f2d_959 9th cir 872_f2d_1499 11th cir affg tcmemo_1988_63 levin v commissioner tcmemo_1987_67 with regard specifically to large deductions resulting in substantial understatements the court_of_appeals to which appeal in this case lies has stated that a taxpayer claiming innocent spouse status must establish that he or she was unaware of the circumstances that gave rise to the error on the tax_return hayman v commissioner supra pincite a duty to inquire also exists as to the propriety of large deductions reported on joint tax returns friedman v commissioner supra hayman v commissioner supra levin v commissioner supra we believe that petitioner has met her burden_of_proof under the reason to know test of sec_6013 as to both the embezzlement income and the dollar_figure erroneously claimed keogh deduction the evidence indicates that petitioner’s participation in the family finances was very limited and that martin was extremely autocratic and private in handling his and the family’s financial affairs martin admitted that he disclosed very little to petitioner regarding his financial activities martin generally concealed information from petitioner regarding his income and expenditures and his illegal activities neither petitioner's actual knowledge nor her education and experience alerted petitioner to or gave petitioner reason to know of the existence of martin’s embezzlement income with regard specifically to the dollar_figure erroneously claimed keogh deduction no evidence indicates that petitioner had actual knowledge of or had reason to know of the erroneous nature of this claimed deduction for or of the transactions underlying the deduction during the years in issue nothing occurred in martin and petitioner’s lifestyle to put petitioner on notice of the circumstances giving rise to the erroneously claimed keogh deduction we conclude on the facts of this case that petitioner met her duty to inquire as to the information reported by martin on his and petitioner's federal_income_tax returns for the years in issue and specifically as to the keogh deduction claimed for petitioner did make inquiries of martin about the family's costs of living was not allowed to participate in martin's business affairs or the family's financial affairs was not given any meaningful opportunity to review the tax returns for the years in issue knew that martin and she had successfully survived several audits of their returns including a tcmp audit for wherein very low tax_liabilities were determined and she was subjected to martin's autocratic and dominating personality we conclude that petitioner had no actual knowledge of and had no reason to know of either the omitted embezzlement income or of the erroneous nature of the dollar_figure claimed keogh deduction with regard to the last element of the innocent spouse provision namely whether it would be inequitable to hold petitioner liable for the income_tax deficiencies and additions to tax relating to the embezzlement income and to the dollar_figure erroneously claimed keogh deduction a key factor in the analysis is whether the person seeking relief significantly benefited directly or indirectly from the tax savings that resulted from the omitted income and from the erroneous deduction in determining whether a taxpayer significantly benefited from omitted income and from erroneous deductions normal support received from a spouse will not be regarded as a significant benefit sec_1 b income_tax regs further in considering whether a benefit is to be regarded as normal support the lifestyle to which the taxpayer is accustomed is taken into account 93_tc_434 petitioner has met her burden of proving that she received no significant benefit directly or indirectly either from martin's embezzlement activity or from the dollar_figure erroneously claimed keogh deduction during the years in issue petitioner received only customary spousal and family support martin appears to have used the majority of the embezzled funds to finance his speculative_investments in which petitioner did not participate and from which she did not benefit even were we to assume that the defined benefit retirement_plan and the luxury cars were purchased with embezzled funds such property was forfeited to the u s government pursuant to the forfeiture agreement and petitioner appears to have derived no benefit therefrom the evidence in this case regarding the king's point residence luxury cars jewelry and vacation trips simply reflects petitioner's continuing if not diminished lifestyle during the years in issue respondent speculates that martin's transfer after his conviction to petitioner of title in the kings point residence reflected an attempt to place the kings point residence out of reach of the forfeiture agreement and an intent on petitioner's behalf to interfere with the collection of criminal penalties imposed upon martin respondent thus suggests that it would be inequitable for petitioner not to be held liable for the income_tax deficiencies and additions to tax at issue herein we disagree respondent's speculations are not supported by the record we conclude that petitioner is not liable for the deficiency in income_tax and additions to tax for each year attributable to martin's embezzlement activity and to the erroneously claimed keogh deduction because of our conclusion as to petitioner’s status as an innocent spouse petitioner’s alternative argument that the fraud additions to tax that are at issue in this case should not apply to petitioner is moot and we decline to address that alternative argument decision will be entered under rule
